Citation Nr: 1548150	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  09-11 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran had active military service from August 4, 1982 through January 21, 1994.  The Veteran also had service from January 22, 1994 through August 29, 1996 - a January 2000 Administrative Decision determined that this period of service was dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran a compensable rating for his service-connected healed left thumb fracture.  The Veteran timely appealed this denial to the Board.  

In July 2013, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ) on the issue of his service-connected left thumb fracture.  A transcript of the hearing has been associated with the claims file.  

In a September 2014 decision, the Board granted the Veteran a higher 20 percent initial rating for part of the appeal period for his left thumb fracture, and denied a higher rating for the remainder of the appeal period.  In the September 2014 decision, the Board also referred the issue of entitlement to a TDIU and declined to take jurisdiction over the TDIU issue.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Following the Board's decision, the RO denied entitlement to a TDIU in an April 2015 rating decision.  In May 2015, based on a Joint Motion for Remand (JMR), the Court vacated the Board's September 2014 decision only with respect to the Board's decision to refer the issue of entitlement to TDIU.  The Court remanded the TDIU issue for further development in compliance with the directives of the JMR.  In accordance with the JMR, the Board is taking jurisdiction of the TDIU issue under Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the April 2015 rating decision, additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in August 2015.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

With resolution of reasonable doubt in favor of the Veteran, his service-connected disabilities are shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran contends that he is unemployable due to his service-connected disabilities.  

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 
Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

The Court has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his or her nonservice-connected disabilities nor his or her advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id.   

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the veteran's service-connected disabilities have on his or her ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2015). 

In this case, service connection is in effect for the following disabilities:  major depressive disorder, rated as 30 percent since October 30, 2007, and 70 percent since July 22, 2010; chronic lumbosacral strain, rated as 40 percent since March 30, 2007; hypertension, rated as 10 percent since March 30, 2007; hemorrhoids, rated as 10 percent since March 30, 2007, 0 percent since January 6, 2010, and 10 percent since July 22, 2010; a healed fracture of the left thumb, rated as 0 percent since March 30, 2007, 10 percent since November 26, 2008, 20 percent since February 7, 2014, and 10 percent since May 5, 2014; a healed fracture of the right fifth finger, rated as 0 percent since March 30, 2007; gastritis, rated as 0 percent since March 30, 2007; and, pseudofolliculitis barbae, rated as 0 percent since August 17, 2011.  As such, the Veteran's combined disability evaluation is 70 percent, effective October 30, 2007, and 90 percent since July 22, 2010.  The Veteran filed his increased rating claim (from which the TDIU claim originated) in November 2008.  Accordingly, since filing his claim, the Veteran has met the percentage requirements of 38 C.F.R. § 4.16.  

The Board must now consider whether the competent evidence demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

Initially, the Board notes that the Veteran is currently unemployed.  Throughout his appeal, to include at his VA examinations, the Veteran has indicated that he is not working.  According to his December 2009 and July 2015 VA 21-8940 Forms, the Veteran was previously employed only as a diesel technician and last worked in 2003.  In the December 2009 VA 21-8940 Form, the Veteran contends that he is unemployable due to his service-connected lumbosacral strain.  In a July 2015 VA 21-8940 Form, the Veteran asserts that he is unemployable due to all of his service-connected disabilities.  On his July 2015 VA 21-8940 Form, the Veteran reported two years of technical college, where he studied mechanics but did not receive a degree.  In a July 2015 affidavit, the Veteran stated that his prior occupation as a diesel technician required extensive periods of standing and regular heavy lifting of over 100 pounds.  The Veteran stated that he had to resign from his prior occupation as a diesel technician because his service-connected lumbar spine disability prevented him from the meeting the physical demands that the job required.  The Veteran also added that his service-connected healed fractures of the left thumb and finger and his service-connected major depressive disorder also make it difficult for him to obtain substantially gainful employment because of his decreased grip strength and difficulty being around others.

The medical evidence supports the Veteran's contentions.  

Specifically, in January 2009, the Veteran underwent a VA hand, thumb, and fingers examination.  The Veteran reported that the he last worked in 2003 as a technician but no longer worked due to his back problems.  The Veteran stated that that his work activities suffered because he had problems working with large wrenches due to his left thumb disability.  The examiner determined that the Veteran was unable to circumduct his left thumb and all motion to his thumb was tremulous. The Veteran had a decreased ability to make a fist, and had diminished grip strength. 

In a May 2010 decision, the Social Security Administration (SSA) determined that the Veteran was disabled and unable to work due to, in pertinent part, his severe impairments of history of fractures of the bilateral hands, recurrent major depression, and myofascial pain syndrome.  SSA determined that the Veteran had been disabled since June 2003.

In October 2011, the Veteran was afforded a VA general medical examination.  The VA examiner determined that the Veteran's lumbar spine disability and bilateral hand disabilities preclude him from physical employment, including his previous career as a diesel technician.  The examiner found that these disabilities would limit but not prevent sedentary employment.  The examiner noted that the Veteran ambulates with a walker or forearm crutches.  Thus, the examiner concluded that, at a sedentary job, the Veteran would have some difficulty with prolonged sitting and with repetitive tasks involving his hands such as sorting or filing.

In October 2011, the Veteran was given another VA hand and finger examination. The Veteran reported that he was unable to perform fine motor skills and gripping with both hands.  Range of motion testing showed that the Veteran had less than normal testing for his left thumb. 

The October 2011 VA psychiatric examiner also determined that the Veteran's current psychiatric disability causes him difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.

Associated with the Veteran's record is a hand and finger DBQ submitted by a private physician from February 2014.  The physician reported that the Veteran had significant limitation in grasping any object with his left hand, with poor strength in his left hand as well.  The physician also concluded that the Veteran had essentially lost the functional use of his left hand due to atrophy.  The physician stated that the Veteran was unable to work because his grip strength was "nil," he was constantly depressed, and he had unpredictable mood swings.

In February 2014, the Veteran's private physician submitted a hypertension DBQ.  The physician determined that the Veteran's service-connected hypertension impacted his ability to work.  The physician stated that the Veteran had "very labile, unstable, widely-fluctuating blood pressure."  The physician also pointed out that the Veteran had multiple co-morbidities, such as hypertension, depression, lumbar disc disease, chronic pain syndrome, arthritis, and colonic polyps.  The physician indicated that the Veteran's left thumb significantly limited his use of grip strength and had "barely any use of the left hand."  The physician stated that the Veteran trembled and shook when ambulating, and had to grab hold of others or tables/chairs when attempting to walk.

In May 2014, the Veteran was afforded another hand and finger VA examination.  The VA examiner found that the Veteran's service-connected bilateral hand pain and limited motion of the right fifth finger and the left first finger negatively impact his ability to work.  

In February 2015, the Veteran was afforded a back VA examination.  The VA examiner determined that the Veteran's service-connected lumbar spine disability impacted his ability to work because the disability prevented the Veteran from standing or sitting for long periods of time.  

In August 2015, an employability assessment was provided by a private vocational specialist.  Following a review of the Veteran's claims file and a physical examination of the Veteran, the vocational specialist determined that the it is more likely than not that the Veteran has been unable to secure and follow substantially gainful employment since 2003 when he resigned from his work as a diesel mechanic.  The specialist opined that the Veteran is precluded from working because of limitations arising from his service-connected disabilities.  The Veteran's unemployability is based solely on his service-connected disabilities in the absence of his other non-service-connected conditions.  The specialist noted that the Veteran's service-connected disabilities prevented him from standing for prolonged periods, bending, stooping, squatting, and using his hands for frequent reaching and handling.  The specialist found that the Veteran's service-connected disabilities would also prevent sedentary employment.  In forming this opinion, the specialist noted that the Veteran did not have any transferable skills to sedentary employment, and given his limited ability to sit for prolonged periods, reach, and handle, he could not even perform sedentary unskilled work.

The Board finds the October 2011, February 2014, May 2014, February 2015, and August 2015 VA and private medical opinions to be competent and credible evidence, and the opinions are supported by the SSA records, the Veteran's lay statements, and the private and VA treatment records.  The Veteran's work experience and education is related to a mechanic/diesel technician, and the medical opinions support that the Veteran is unable to be employed in this occupation due to his service-connected disabilities.  

The Board notes that the December 2009, October 2011, January 2010, March 2010, January 2012, and May 2014 VA examiners previously found that the Veteran's major depressive disorder, hypertension, pseudofolliculitis barbae, hemorrhoids, gastritis, and healed fracture of the left thumb would not render him unable to obtain/maintain substantially gainful employment.  However, those VA examiners did not address the Veteran's other service-connected disabilities, to include his service-connected chronic lumbosacral strain, and did not address the total combined effect of all the service-connected disabilities on the Veteran's employability.  The VA examiners also did not consider or review the more recent medical opinions from the Veteran's treating private physicians and VA examiners.  Thus, the Board finds the October 2011, February 2014, May 2014, February 2015, and August 2015 VA and private medical opinions to be more probative, as the opinions consider the most recent and current severity of the Veteran's service-connected disabilities and are, in part, from his treating private physicians who treated the Veteran's symptoms.  

Accordingly, in light of the favorable VA and private medical opinions and the lack of contrary competent evidence, reasonable doubt is resolved in favor of the Veteran at this time.  Thus, the Board finds that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences at this time.  Thus, entitlement to TDIU is warranted. 


ORDER

The claim of entitlement to a TDIU due to the service-connected disabilities is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


